Citation Nr: 0612259	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to the assignment of a higher rating for 
status post fusion T11-L2 with paresthesia to bilateral 
thighs, currently rated 50 percent disabling.

2.  Entitlement to service connection for post operative 
residuals of cervical spine fusion C2-3.

3.  Entitlement to service connection for residuals of right 
foot fracture.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2000 to July 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2003, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in June 2004.  The veteran testified at a Board 
hearing at the RO in February 2006.

The August 2003 rating decision granted entitlement to 
service connection for status post fusion T11-L2 with 
paresthesia to bilateral thighs, assigning a 20 percent 
disabling rating, effective July 2003; entitlement to service 
connection for tinnitus, assigning a 10 percent disability 
rating, effective July 2003; entitlement to service 
connection for internal derangement of left temporomandibular 
joint (TMJ), assigning a 10 percent disability rating, 
effective July 2003; and, denied entitlement to service 
connection for neurogenic bladder, residuals of right foot 
fracture, and cervical spine fusion C2-3.  The veteran filed 
a notice of disagreement as to all issues, however, did not 
perfect an appeal with regard to entitlement to the 
assignment of higher ratings for tinnitus, and left TMJ, and 
with regard to entitlement to service connection for 
neurogenic bladder.  Thus, these issues are not in appellate 
status.

With regard to his service-connected status post fusion T11-
L2 disability, a May 2004 rating decision granted a 50 
percent disability rating, effective July 2003.  Although an 
increased rating has been granted, the issue of entitlement 
to a rating in excess of 50 percent for thoracic spine 
disability remains in appellate status, as the maximum 
schedular rating has not been assigned.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  There is no indication that 
the veteran has been provided with the notice and assistance 
provisions of the VCAA, as it pertains to his claim for an 
increased disability rating, and service connection claims.  
The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  VA believes 
that the Dingess ruling may be applied by analogy to other 
cases as well.  Along with initial VCAA notice pertaining to 
his increased rating and service connection claims, VA is 
instructed to provide proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if any of the service connection 
claims are granted, and that an effective date for the award 
of benefits will be assigned if an increase is awarded, and 
also include an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

The veteran sustained injury to his thoracic spine in August 
2001, and sought treatment at Emanuel Hospital and Health 
Center in Portland, Oregon, and Mid Columbia Medical Center 
in The Dalles, Oregon.  The service medical record envelopes 
contain treatment records from Emanuel Hospital, and the 
veteran has submitted treatment records from both Emanuel 
Hospital and Mid Columbia Medical Center, however, the RO 
should ensure that the entirety of the veteran's treatment 
records have been requested from these medical providers.

At the February 2006 hearing, the veteran testified that he 
underwent x-ray examinations at the Mayo Hospital in 
approximately October 2001.  The RO should contact the 
veteran to obtain the full name, address and dates of 
treatment with regard to this medical provider, and then 
request the entirety of the veteran's treatment records.

The veteran also testified that he has sought treatment for 
his claimed cervical spine disability with Dr. Arley.  The RO 
should contact the veteran to obtain the full name, address 
and dates of treatment with regard to this medical provider, 
and then request the entirety of the veteran's treatment 
records.

Finally, at the Board hearing the veteran testified that he 
undergoes acupuncture treatment for his thoracic spine 
disability, and apparently reported treatment by another 
medical provider, however, the response was inaudible upon 
transcription.  Thus, the RO should contact the veteran and 
obtain the names of all medical providers who have rendered 
medical treatment for his thoracic spine disability, to 
include the address and dates of treatment with regard to any 
identified medical providers.  Then, the RO should request 
the entirety of the veteran's medical records from these 
medical providers.

Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations.  This letter should advise 
the veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be advised to submit all 
pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After securing the necessary 
releases, the RO should obtain the 
entirety of the veteran's treatment 
records from Emanuel Hospital in 
Portland, Oregon, and Mid Columbia 
Medical Center in The Dalles, Oregon.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file. 

3.  The RO should contact the veteran 
and obtain the full name, address and 
dates of treatment with regard to the 
Mayo Hospital and Dr. Arley, and with 
regard to his thoracic spine 
disability, obtain the names, address 
and dates of treatment of any medical 
providers.  Then, after securing the 
necessary releases the RO should obtain 
treatment records from Mayo Hospital, 
Dr. Arley, and any other identified 
medical providers.  If such efforts 
prove unsuccessful, documentation to 
that effect should be added to the 
claims file. 

4.  The RO should review the expanded 
record and determine if a higher rating 
is warranted for the claimed disability, 
and if service connection is warranted 
for the claimed disabilities.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 



